Citation Nr: 0315729
Decision Date: 04/15/03	Archive Date: 07/22/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  01-05 050	)	DATE APR 15, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1981 to January 1982.

This case comes before the Board of Veterans Appeals (the Board) on appeal from a September 2000 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of the veterans claim, seeking to reopen his claim for service connection for a psychiatric disability, has been requested by the RO.

2. Service connection for a psychiatric disability was most recently denied by the RO in a rating decision dated in April 1998 and that decision was not timely appealed.

3. Evidence submitted since the April 1998 rating decision is so significant that it must be considered in order to fairly decide whether the veteran is entitled to service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1. The April 1998 RO rating decision is final.  38 U.S.C. § 7015(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2. New and material evidence has been submitted to reopen the veterans claim of entitlement to service connection for a psychiatric disability and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a significant change in the law during the pendency of this appeal.  On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary).  Second, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

The April 2001 Statement of the Case (SOC), and the March 2002 and May 2002 Supplemental Statements of the Case (SSOCs) advised the veteran of the laws and regulations regarding claims seeking to reopen on the basis of new and material evidence.  The SOC and the SSOCs informed the veteran that reopening of his claim for service connection for a psychiatric disability was being denied because he had presented no new evidence that linked a disability to service.  The SOC and SSOCs also informed the veteran what evidence the RO had obtained.  The SSOCs also specifically informed the veteran as to the provisions of the VCAA.  A January 2002 letter to the veteran specifically informed him that a grant of service connection required evidence showing that there is a relationship between the claimed condition and service.  The January 2002 letter also specifically informed the veteran what was needed to reopen a previously denied claim.  It told him what evidence was necessary for him to submit and what evidence VA would gather.  In addition, this January 2002 letter informed the veteran of what actions he needed to complete and what actions the RO would take or had taken.  The January 2002 letter asked the veteran to provide any additional evidence.  There is no indication that there is more information or medical evidence to be found with respect to the veterans claim.  The RO obtained the veterans service medical records and private treatment records, as well as Social Security records.

Accordingly, the Board finds that VA has satisfied its duty to notify and to assist and that under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  Whether new and material evidence has been submitted to reopen claim of service connection for a psychiatric disability

Prior, unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  New and material evidence means evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in conjunction with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).
The Board acknowledges that the regulation regarding new and material evidence has been amended.  38 C.F.R. § 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) applies only to claims to reopen a finally decided claim received on or after August 29, 2001.  The veterans request to reopen his claim of entitlement to service connection for a psychiatric disability was filed prior to August 29, 2001.  Therefore, the amended regulation does not apply.

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

Entitlement to service connection for a psychiatric disability was most recently denied by the RO in a rating decision in April 1998.  That decision was not appealed and is final. 38 U.S.C. § 7015(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  Service connection was denied because there was no competent evidence showing that the veteran had a psychiatric disability that was linked to service.  The veterans claim was first denied in a rating decision in May 1989 and has been repeatedly denied since then.  Essentially, the prior rating decisions and the prior Board decision of May 1996 found that the veterans psychiatric disability first manifested more than a year after leaving service and was not shown in service and not shown to be linked to service.  

Evidence offered since the claim was most recently denied in April 1998 includes treatment notes dated from March 1995 to January 2002 from Dr. Suarez-Jones, records from Woodside hospital in 1984, records from Dr. Nallari from 1984, and records from Youngstown Hospital Association from 1979 and 1980.  The records from Youngstown Hospital in 1979 and 1980 suggest that the veteran was diagnosed with schizophrenia in 1980, prior to entering service.  

The Board finds the additional evidence, specifically the records from Youngstown Hospital Association to be new, as they have not been previously considered.  The Board also finds this evidence from Youngstown Hospital to be material to the issue of service connection for a psychiatric disability.  For purposes of determining if new and material evidence has been presented, the Board presumes it to be credible.  This evidence suggests that the veteran was diagnosed with schizophrenia prior to his military service.  This raises a whole new theory of service connection, specifically, whether or not the veterans pre-existing schizophrenia may have been aggravated by service.  

It is the Boards view that this evidence may be considered to bear directly and substantially upon the specific matter under consideration, that is, whether the veterans psychiatric disability is related to his period of service or events therein, and to be of such significance that it must be considered together with all of the evidence to fairly decide the merits of the veterans claim.  This is true in this case because the specified reason for the 1998 and prior denials was that there was no showing of any link to service, but no prior decision has addressed the issue of whether or not the veteran might have had a pre-existing condition that was aggravated by service.  Accordingly, the Board concludes that the veteran has submitted evidence that is new and material, and the claim for service connection for a psychiatric disability is reopened.  It is important to note that the Board is not finding that the veterans disability is service-connected, or that it was definitely aggravated by service, only that there is some evidence that suggests it might have been.

Since the veterans claim for service connection for a psychiatric disability has been reopened, the Board must address the merits of this issue.  Before proceeding to a decision on the merits, it is the Boards opinion that the veteran must be notified of the Boards intent to consider the merits of his service connection claim.  See, 38 C.F.R. § 20.903(c) (2002).  After giving notice and providing an opportunity for a response or additional evidence, the Board will prepare a separate decision addressing the merits of the veterans claim for service connection for a psychiatric disability.


ORDER

New and material evidence has been submitted to reopen the veterans claim for service connection for a psychiatric disability, and the claim is reopened.



	                        ____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
